              Case 19-17398-btb              Doc 53-1       Entered 08/28/20 12:38:38             Page 1 of 3

19% 5HY

                                                                                                    08/28/2020
                                                                                        E-filed on: _________________
              MARTIN L. WELSH, ESQ.
              NEVADA STATE BAR NO. 8720
              LAW OFFICE OF HAYES & WELSH
              199 N. ARROYO GRANDE BLVD.,
              SUITE 200
              HENDERSON, NEVADA 89074
              PHONE: 702-960-4006
              FAX#: 702-434-3739
              MWELSH@LVLAW.COM

              ATTORNEY FOR MOVANT
              BMW BANK OF NORTH AMERICA




                                             UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF NEVADA


               In re:
                                                                           Case No.: 19-17398-btb
                 PERLA MARIA MEREZKO
                                                                           Chapter 7
                                       Debtor(s),
               _____________________________________
                                                                           Adversary No.: __________

                                                     Plaintiff,
               vs.                                                         Hearing Date: 10/06/2020
                                                                           Time: 10:00 AM

                                                     Defendant.




                                                  CERTIFICATE OF SERVICE
                      Do not use th is form to p rove service of a summ ons an d com plaint. To prov e service o f a summ ons
                       and com plaint use the certificate in the court form en titled “Adversary - Summon s and No tice of
                       Scheduling C onference in an A dversary P roceeding”




                    08/28/2020
             1. On ____________ (date) I served the following document(s) (specify):

                  1. 362 INFORMATION SHEET
                  2. DECLARATION IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
                  3. MOTION FOR RELIEF FROM AUTOMATIC STAY
                  4. CERTIFICATE OF SERVICE
                  5 NOTICE OF HEARING ON MOTION FOR RELIEF
                                                       1 FROM AUTOMATIC STAY
Case 19-17398-btb           Doc 53-1        Entered 08/28/20 12:38:38               Page 2 of 3



2. I served the above-named document(s) by the following means to the persons as listed
below:
        (Check all that apply)
  ✔   a. ECF System (You must attach the “No tice of Electron ic Filing”, or list all person s and a ddresses
            and attach add itional paper if necessary)

          1. STEVEN A ALPERT enotice@pricelawgroup.com, alpert@pricelawgroup.com
          2. TROY S. FOX trusteefox@crosby-fox.com, NV34@ecfcbis.com
          3. U.S. TRUSTEE - LV - 7 USTPRegion17.LV.ECF@usdoj.gov




 ✔    b. United States mail, postage fully prepaid
                 (List person s and a ddresses. Attach additional paper if necessary)

           1. CAVALRY SPV I, LLC 500 SUMMIT LAKE DR, STE 400, VALHALLA, NY 10595
           2. LVNV FUNDING LLC C/O RESURGENT CAPITAL SERVICES, PO BOX 10587
           GREENVILLE, SC 29603-0587
           3. PRA RECEIVABLES MANAGEMENT, LLC, PO BOX 41021, NORFOLK, VA 23541
           4. PERLA MARIA MEREZKO 7813 RIVIERA BEACH DRIVE, LAS VEGAS, NV 89128




      c. Personal Service (List person s and a ddresses.     Attach additional paper if necessary)

               I personally delivered the document(s) to the p ersons at these addresses:




               For a party represented by an attorney, delivery was made by handing the document(s) to the
               attorney or by leaving the documents(s) at the attorney’s office with a clerk or other person in
               charge, or if no one is in charge by leaving the documents(s) in a conspicuous place in the office.


              For a party, delivery was made by handing the document(s) to the party or by leaving the
              document(s)at the person’s dwelling house or usual place of abode with someone of suitable
              age and discretion resid ing there.




                                                         2
Case 19-17398-btb          Doc 53-1        Entered 08/28/20 12:38:38                 Page 3 of 3



     d. By direct email (as opposed to through the ECF System)
                 (List person s and em ail addre sses. Attach a dditiona l paper if ne cessary)

             Based upon the written agreement of the parties to accept service by email or a court order, I
             caused the do cument(s) to be sent to the p erson s at the em ail add resses listed below. I did not
             receive, within a reasonable time after the transmission, any electronic message or other
             indication that the transmission was unsuccessful.




   • e. By fax transmission        (List person s and fa x num bers. Attach a dditiona l paper if ne cessary)

             Based upon the written agreement of the p arties to accep t service by fax transmissio n or a court
             order, I faxed the do cument(s) to the p ersons at the fax numbers listed below . No erro r was
             reported by the fax machine that I used . A copy of the record of the fax transmission is attached.




   • f. By messenger      (List person s and a ddresses. Attach a dditiona l paper if ne cessary)

             I served the document(s) by placing them in an envelope or package addressed to the
             person s at the ad dresses listed b elow and p rovid ing them to a messeng er for service.
             (A declaratio n by the m essen ger m ust be attached to this C ertificate of Service).




   I declare under penalty of perjury that the foregoing is true and correct.

Signed on (date): 08/28/2020
                  _______________


Gloria Yeager
______________________________                                   /s/ Gloria Yeager
                                                               + ___________________________
(NAME OF DECLARANT)                                                (SIGNATURE OF DECLARANT)




                                                         3
